—Order, Supreme Court, New York County (Stuart Cohen, J.), entered December 12, 1997, which, to the extent appealed from, denied plaintiff’s motion for summary judgment upon its first cause of action for the recovery of chattel, unanimously affirmed, without costs.
Plaintiff’s motion for summary judgment upon its first cause of action for the recovery of chattel, i.e., computer equipment, was properly denied since defendants had not been afforded the requisite notice of the motion and opportunity to submit evidence in opposition thereto. In any event, in light of evident factual issues respecting the ownership of the computers plaintiff would recover, including whether the computers are the ones initially loaned to defendants by plaintiff or replacements therefor furnished by defendants, and whether the computers have, as defendants claim, become irrevocably merged with their intellectual property, the motion, even if not procedurally flawed, would have been properly denied on the merits. Concur — Rosenberger, J. P., Ellerin, Wallach and Saxe, JJ.